Citation Nr: 1642129	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the September 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective from October 26, 2007.  

In the March 2011 rating decision, the RO confirmed and continued a previously assigned 10 percent rating for the service-connected tinnitus, confirmed and continued the previous denial of service connection for left ear hearing loss, and denied an increased (compensable) rating for the service-connected right ear hearing loss disability.  

The Veteran's Notice of Disagreement (NOD) with the initial 30 percent rating assigned for the service-connected PTSD, denial of service connection for left ear hearing loss, and denial of increased ratings for the service-connected tinnitus and right ear hearing loss was received in April 2011.  The RO issued a Statement of the Case in December 2012, and the Veteran perfected his appeal with a VA Form 9, substantive appeal to the Board received in December 2012.  

In October 2015, the Veteran testified at a video conference hearing at the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  At the hearing, the Veteran requested to withdraw from appellate status the issue of entitlement to a disability rating in excess of 10 percent for the service-connected tinnitus.  

Accordingly, in a December 2015 decision, the Board dismissed the issue on appeal of entitlement to a disability rating in excess of 10 percent for the service-connected tinnitus.  The Board remanded the other issues on appeal to the RO for further development and adjudicative action.

Before the case was returned to the Board on appeal, the RO issued a rating decision in April 2016 which granted service connection for left ear hearing loss, effective from January 12, 2011.  The service-connected right ear hearing loss and the service-connected left ear hearing loss were merged into a bilateral hearing loss disability and a single 0 percent rating was assigned, effective from January 12, 2011, the date on which the Veteran's claim for an increased rating for the right ear hearing loss was received.  Accordingly, the issue of service connection for a left ear hearing loss is no longer in appellate status or before the Board, and the issue on appeal with respect to hearing loss has been recharacterized as entitlement to an increased (compensable) rating for the service-connected bilateral hearing loss.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested by difficulty sleeping, anxiety, restlessness, poor concentration, intrusive thoughts, isolation, irritability, and difficulty in establishing and maintaining effective social relationships, resulting in occupational and social impairment that more nearly approximates reduced reliability and productivity.  

2.  For the entire period covered by this claim, the Veteran has had no worse than Level II hearing in the right ear and no worse than Level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January 2011, VA notified the Veteran of the information needed to substantiate and complete his claim for a higher rating for the service-connected hearing loss, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's claim for a higher rating for the service-connected PTSD arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Finally, this case was previously remanded in December 2015 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's service treatment records (STRs), and the Veteran's VA and private treatment records have been obtained.  The Veteran has submitted lay statements in support of his claim.  

The Veteran was afforded adequate examinations in February 2016.  The examiners provided adequate medical opinions based on a review of the Veteran's claims file, examination, and an interview of the Veteran.  The examiners specifically pointed to all symptoms described by the Veteran and the findings in the audiologic examination are based on objective testing.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

PTSD

The Veteran seeks an initial disability rating in excess of 30 percent for the service-connected PTSD.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2015). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

According to VA outpatient records dating throughout the period covered by this claim, the Veteran is prescribed Lorazepam for anxiety.  The Veteran also consistently reports irritability, sleep disturbance, depression, isolation, and panic attacks.  VA outpatient records from October 2007 show treatment with Celexa and a GAF score of 50.  These records show a feeling of hopelessness, low self-esteem, low motivation and low energy.  The Veteran's GAF remained at 50 in 2008.  

Records also show, however, that the Veteran has family support, gets along with immediate family members, and has sound judgment and thinking.  See e.g., October 2007 VA outpatient treatment note.  The Veteran denied suicidal ideation and VA outpatient records from May through August 2009 show continued complaints of sleep disturbance, intrusive thoughts, and a mood that was dysphoric with a blunted affect.  GAF was variable, ranging from between 45 and 55, although the examiner noted good grooming/hygiene, logical and goal directed thought process and content, without evidence of suicidal or homicidal ideation.  

Similar findings were noted in VA outpatient records from February 2010. 

An August 2010 VA examination reveals similar findings.  The Veteran was clean, neatly groomed, and appropriately dressed.  Speech was spontaneous and unremarkable.  The Veteran was cooperative, friendly, relaxed, and attentive.  Affect was normal and mood was good.  The Veteran was oriented in all spheres.  Thought process and thought content were unremarkable.  The examination report notes that the Veteran's behavior was appropriate, without panic attacks, homicidal thoughts or suicidal thoughts.  The Veteran had good impulse control without periods of violence.

At a VA examination in May 2011, the Veteran reported a good relationship with his children and grandchildren, and a close female friend.  He was previously married for 28 years but his wife passed away in 2002.  He also reported getting along with co-workers and attending church weekly.  Mental status examination revealed essentially the same findings as in previous examinations, with reports of sleep disturbance, panic attacks, intrusive thoughts and a tendency to isolate.  Likewise, the Veteran's judgment and thinking remained intact, logical and goal directed.  He was employed full time and was able to manage his financial affairs.  Nonetheless, the examiner opined that the Veteran's PTSD resulted in reduced reliability and productivity because nightmares and intrusive thoughts prevented the Veteran from obtaining adequate sleep, which results in reduced occupational and social functioning.  The examiner summarized that the Veteran's PTSD resulted in reduced reliability and productivity, but that the PTSD signs and symptoms did not result in deficiencies in most areas (judgment, thinking, family relations, work, mood or school).  GAF was 60.  

An August 2011 VA Progress Note indicates a GAF of 45; however, the Veteran was appropriately dressed with good grooming and hygiene.  He appeared alert, coherent and communicative and presented no imminent risk for suicide.  Insight and judgment were good, and the Veteran denied suicidal and homicidal ideation as well as hallucinations.  He continued to have limited sleep, but was otherwise "doing relatively well."  The following month, the Veteran's GAF was 60.  

A December 2011 VA examination report reflects that the Veteran retired from his long career as a mechanic because of severe joint pain, although it was also noted that the Veteran's PTSD had some impact on his occupational functioning.  The Veteran continued to report nightmares and poor sleep.  The examiner pointed out that the Veteran's lack of sleep, which is related to his PTSD, causes daytime fatigue which contributes to deficiencies on the job, although the examiner opined that the PTSD did not result in unemployability.  

In a January 2012 NOD, the Veteran reported that his PTSD had worsened to the point that he had to retire prematurely.  The Veteran reported a depressed mood with anxiety and panic attacks several times per week.  The Veteran also reported short and long-term memory loss, claiming that he could not remember the names of his closest relatives.  

At his video conference hearing in October 2015, the Veteran testified that he was very anxious in crowds, and believes that his symptoms are worse than what the previous VA examinations showed.  The Veteran reported that he kept to himself when he worked, and has difficulty with social interaction.  The Veteran testified that he did not like crowds, but was able to tolerate going to church once a week.  He reported a good relationship with his wife, and sound judgment with regard to decision-making.  He testified that he continued to take medication for anxiety and that his dosage was recently increased (from three times per day to four times per day).  The Veteran also testified that he is hypervigilant about making sure that his home is secure, as he gets up nightly to double check that the doors are locked.  He testified that he once put a gun to his head when asked whether he had ever contemplated suicide, however, he did not indicate that he currently had suicidal ideation or plan.  In essence, the Veteran testified that he did not like to be around other people that he suffers from lack of sleep, nightmares, and anxiety.  He testified that he had panic attacks several times per week, and depression with lack of motivation.  

At a February 2016 VA examination, the examiner summarized the findings as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran continued to have a good relationship with his family members.  The Veteran denied a history of suicide attempts and suicidal ideation.  He reported a history of fleeting suicidal thoughts, but never a plan or intent.  Consistent with previous reports, the Veteran reported sleep disturbance, including poor sleep and nightmares 2 to 3 times a week, anxiety, and a fear of crowds.  

The Veteran was alert and oriented in all spheres.  He was dressed casually and hygiene was appropriate.  His speech was clear and coherent and he spoke at a regular rate, rhythm, and volume.  While his intellectual ability was not formally assessed, his general ability to communicate and respond to questions did not suggest significant intellectual or cognitive impairment.  Eye contact was appropriate.  His thought processes were linear, logical, goal directed without psychotic content.  His affect was euthymic and his reported mood was anxious.  His memory was intact.  His insight was adequate and judgment appeared sound.  According to the examiner, the Veteran was pleasant but not a very talkative individual even when off topics were introduced to gauge social ability.  The examiner indicated that the Veteran reported that he was provided an opportunity to describe all symptoms.  The examiner indicated that the Veteran was asked several times if he had any information he would like to add and the Veteran responded that he did not.

In a lay statement, the Veteran's spouse noted that the Veteran had never attended a sports event, a graduation, or even a movie.  She noted that the Veteran had a fear of crowds, and did not watch most shows on television due to the violent nature of those shows.  She indicated that the Veteran was very introverted even though it may appear that he leads a normal life on the outside.  She indicated that he had bouts of depression and was suicidal.

According to the above evidence, the Veteran's PTSD symptoms have been consistent since the effective date of service connection.  These symptoms include sleep disturbance, avoidant behavior, social isolation, nightmares, a fear of crowds, anxiety, hyperarousal, and irritability.  The Veteran continues to take Lorazepam daily for anxiety.  Despite these symptoms, the Veteran is able to attend church weekly; he has good relationships with his wife, children, and grandchildren; his judgment is good, and his thinking is logical and goal directed.  

The Veteran's symptoms, as described above, result in occupational and social impairment with reduced reliability and productivity; however, deficiencies in most areas are not demonstrated.  

After considering the evidence of record including the lay statements and the medical evidence, the Board finds that PTSD results in occupational and social impairment with reduced reliability and productivity due to PTSD symptoms and therefore the overall disability picture more nearly approximates the criteria for the assignment of a 50 percent rating.  Throughout the period covered by this claim, the Veteran has struggled with anxiety, irritability, social relationships, depression, isolation and sleep disturbance.  The Veteran has a low energy level.  He also experiences nightmares, restricted range of affect, and depressed mood.  Ultimately these symptoms and impairment result in an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  

The evidence does not, however, show deficiencies in most areas.  He was able to communicate with all examiners during examinations and did not exhibit speech which was intermittently illogical, obscure or irrelevant.  He clearly communicated his symptoms and the severity thereof to the undersigned Veterans Law Judge at his hearing in October 2015.  The Veteran has consistently dressed appropriately and acted appropriately at his medical appointments and at his hearing.  All of the VA examiners noted that the Veteran's judgment was intact and thought processes were normal.  While the Veteran prefers to remain fairly isolated, he is nonetheless able to maintain good relationships with family members.  His GAF scores range between 45 and 60, which represents some serious symptoms, but these symptoms are covered by the overall severity contemplated by the 50 percent rating and the overall level of functioning  and impairment does not show deficiencies in most areas.  The Veteran does not exhibit the type of symptoms associated with the 70 percent criteria in the regulations such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  He also does not manifest symptoms of a similar severity, frequency and duration.  In essence, the Veteran has deficiencies in some areas, but not in most areas.  

There is also some inconsistency with respect to whether the Veteran exhibits suicidal ideation.  At his hearing in October 2015, the Veteran reported that he once held a gun to his head, but he has not indicated that he has more than fleeting thoughts of suicide at any VA examination or mental health appointment.  While his wife claims that the Veteran is suicidal, he has denied having general suicidal thoughts throughout the period covered by this claim.  Thus, the Board concludes that the weight of the evidence shows that the Veteran may have had suicidal thoughts in the past, but this is not an ongoing symptoms, and it has not been demonstrated since the effective date of service connection.  While the Veteran reports that he has some obsessional rituals (checking to make sure the door is locked several times per night and/or sleeping with weapons), he does not have any of the other types of symptoms associated with the 70 percent rating, and he is not unable to establish and maintain effective relationships as he has a good relationship with his wife, children, and grandchildren.  

The criteria for a total rating are not met as the Veteran does not manifest total occupational and social impairment.  He also does not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  He also does not manifest symptoms of a similar severity, frequency and duration.  

In sum, the Veteran's PTSD symptoms more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher, for the entire period covered by this claim.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Hearing Loss

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In conjunction with his claim for a compensable rating for the service-connected hearing loss, the Veteran was afforded a VA audiological examination in February 2011.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
45
50
LEFT
10
10
15
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The average on the right is 29 and the average on the left is 14.  

Under the rating criteria, the February 2011 VA examination results constitute Level I hearing on the right and Level I hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  

At a VA audiological examination in February 2016, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
60
60
LEFT
15
15
50
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  The average on the right is 39 and the average on the left is 34.  

Under the rating criteria, the February 2016 VA examination results constitute Level II hearing on the right and Level II hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  

At another VA audiologic examination in April 2016, the , puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
65
65
LEFT
10
15
30
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The average on the right is 45 and the average on the left is 24.  

Under the rating criteria, the April 2016 VA examination results constitute Level II hearing on the right and Level I hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

Regarding the impact of hearing loss on ordinary conditions of daily life, the Veteran reported that he has difficulty hearing and understanding conversational speech.  

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examinations yielded results warranting a noncompensable rating throughout the appeal period.  Even if the most recent audiogram represents some degree of worsening of the Veteran's hearing loss, that degree of worsening is still not sufficient to warrant a higher or compensable rating pursuant to the Rating Schedule.  Thus, while the Board has considered the Veteran's assertions as to worsening hearing loss, the Board must accord greater weight to the objective clinical findings that continue to show that the Veteran's hearing remains in the range of a noncompensable hearing loss under the Rating Schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, a VA examiner noted that the functional impact of the Veteran's hearing loss was that the Veteran has difficulty hearing and understanding conversational speech; however, this alone did not prohibit his ability to work.  

The Board has considered the evidence, lay and medical.  As was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



	(CONTINUED ON NEXT PAGE)



III.  Extra-schedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  Here, the Veteran's service-connected PTSD is manifested by signs and symptoms such as depression, anxiety, irritability, social isolation, avoidance of certain people and activities, difficulty sleeping, difficulty establishing and maintaining social relationships, nightmares, and low energy.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for occupational and social impairment resulting from these and other psychiatric symptoms.  Moreover, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Likewise, the symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  The VA examination reports indicated that the Veteran has trouble hearing; however, that symptomatology is considered within the rating criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Moreover, the Veteran's sleep disturbance has been shown to cause some decrease in the Veteran's occupational functioning; however, by his own admission, the Veteran's reason for retirement (and claimed inability to maintain employment) results from his physical disabilities, not his PTSD.  Thus, a claim for a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


	(CONTINUED ON NEXT PAGE)





ORDER

A 50 percent rating for service-connected PTSD is granted from the effective date of service connection, subject to the law and regulations governing the payment of monetary benefits.

A compensable rating for the service-connected bilateral hearing loss is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


